Citation Nr: 0105742	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  96-05 338A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a lumbar spine disability.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a tongue injury.  

3.  Entitlement to an earlier effective date than October 19, 
1994 for an increased (compensable) rating for residuals of a 
lumbar spine disability.  

4.  Entitlement to an earlier effective date than October 19, 
1994 for an increased (compensable) rating for residuals of a 
tongue injury.  

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  

6.  Entitlement to service connection for eye pain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty for training from September 
1964 to January 1965.  Active military service from May 1966 
to May 1968 has been reported.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 1995, the 
RO denied the claim of entitlement to a compensable rating 
for facial scars and denied a rating in excess of 10 percent 
for a scar on the right wrist.  By the same decision, the RO 
granted an increased rating of 10 percent for residuals of a 
lumbar spine injury and a 10 percent rating for residuals of 
a tongue laceration and assigned an effective date of October 
19, 1994 for the increase.  The RO also considered and denied 
an earlier effective date than October 19, 1994 for the 
increased ratings. 

In June 1995, the veteran submitted a notice of disagreement 
with the disability evaluations for the residuals of the 
lumbar spine injury and for the residuals of the tongue 
injury as well as with the effective date for the increase.  
In July 1995, the RO prepared a statement of the case, which 
included the claims for increased ratings for the back and 
tongue and the claim for an earlier effective date for the 
tongue disability.  In February 1996, the veteran submitted 
VA Form 9, perfecting his appeals pertaining to the increased 
rating claims for the back and tongue as well as with the 
effective date assigned for the grant of an increased rating 
for the tongue disability.  The February 1996 VA Form 9 is 
also construed as a notice of disagreement with the denial of 
an evaluation in excess of 10 percent for residuals of an 
injury to the right wrist.  In May 1996, the RO mailed a 
statement of the case for the right wrist claim to the 
veteran.  In December 1996, the RO mailed the veteran a 
supplemental statement of the case, which included a 
discussion of the denial of an earlier effective date for the 
grant of an increased rating for the lumbar spine.  The 
veteran perfected his appeal for the earlier effective date 
for the grant of an increased rating for the lumbar spine 
disability by the submission of VA Form 9 in December 1996.  

In January 1997, the veteran testified at a RO hearing that 
he desired to withdraw the issue of entitlement to a rating 
in excess of 10 percent for residuals of a right wrist injury 
and as a result the issue is removed from the appeal.  In 
July 1997, the RO granted a 20 percent rating for the 
residuals of the lumbar spine injury effective from October 
1994.  

In April 1996, the RO denied the veteran's claim for TDIU and 
also denied service connection for bilateral hearing loss.  A 
notice of disagreement pertaining to the TDIU claim was 
received at the RO the same month.  The RO mailed the veteran 
a statement of the case in December 1996.  In January 1997, 
he provided testimony before a local hearing officer on the 
issue of entitlement to TDIU and the Board will accept the 
transcript as a timely filed substantive appeal of the TDIU 
claim. 

In December 1998, the RO denied service connection for 
hypertension and for eye pain and deferred a decision on a 
hearing loss claim.  The veteran was informed of this rating 
decision in February 1999.  In December 1999, he submitted a 
statement, which the Board has construed as a notice of 
disagreement with the denial of service connection for 
hypertension and for eye pain.  By a statement dated in 
January 2000, the veteran withdrew the claim of entitlement 
to service connection for hypertension.  The veteran did not 
indicate that he was withdrawing the claim of entitlement to 
service connection for eye pain and the issue remains on 
appeal.  By correspondence dated in January 2000, the veteran 
withdrew his request for a hearing.

The issues of entitlement to an increased rating for 
residuals of a tongue injury, entitlement to TDIU and 
entitlement to service connection for eye pain are addressed 
in the remand portion of this decision.  


FINDINGS OF FACT

1.  The lumbar spine injury is manifested by painful motion 
but no gross evidence of residuals of a high degree such as 
abnormal mobility on forced motion, listing of the whole 
spine to the opposite side or marked limitation of forward 
bending in the standing position.

2.  The RO received the veteran's claim for an increased 
rating for residuals of a low back disability and a tongue 
disability in October 1994.  

3.  An ascertainable increase in symptomatology warranting a 
10 percent disability evaluation for residuals of a tongue 
laceration was present no earlier than October 1994.  

4.  An ascertainable increase in symptomatology for the low 
back disability was shown in October 1994.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of a lumbar spine injury have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.41, 4.40, 4.45, 4.71a, Diagnostic Code 
5295 (2000). 

2.  The criteria for an effective date earlier than October 
19, 1994 for compensable evaluation for residuals of a lumbar 
spine injury have not been met.  38 U.S.C.A. §§ 1155, 
5107(b), 5110, 7105 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.157, 3.400. 4.71a, Diagnostic Code 5295 (2000).

3.  The criteria for an effective date earlier than October 
19, 1994 for the assignment of a compensable evaluation for 
residuals of a tongue laceration have not been met.  38 
U.S.C.A. §§ 1155, 5107(b), 5110, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.157, 3.400, 4.124a, Diagnostic Code 
8212 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's original application for compensation was 
received at the RO in January 1976.  He indicated at that 
time that he had received treatment at the Swedish Hospital 
in 1966 for spine and facial injuries including a tongue 
injury.  

On the VA benefit application and VA neurological examination 
was conducted in March 1976 he complained of no feeling in 
the tip of the tongue and he did not report any treatment.  
Physical examination of the tongue revealed a pie shaped 
area, approximately 1/8 inch wide and 1/4 inch deep on the 
tip of the tongue where sensation was absent.  Otherwise, the 
tongue seemed to function normally.  The diagnosis was 
absence of sensation in the tip of the tongue due to 
laceration of tongue.  Physical examination of the spine 
revealed a pronounced lumbar lordosis and no evidence of 
muscle spasm.  There was no tenderness on deep palpation and 
the range of motion was normal with the exception of backward 
extension that was limited by 10 degrees.  The straight leg 
raising was negative and the deep tendon reflexes were 
physiological and equal.  X-ray of the lumbosacral spine was 
interpreted as being essentially negative. The pertinent 
diagnosis was injury to the lumbar spine.

Service connection was granted in June 1976, in pertinent 
part, for residuals of an injury to the lumbar spine and for 
residuals of a laceration of the tongue.  The disabilities 
were assigned noncompensable (0 percent) evaluations.  The RO 
informed the veteran of this rating decision in 
correspondence dated July 1, 1976.  

In July 1977 the veteran submitted a statement wherein he 
reported symptomatology associated with his tongue and lower 
back.  He complained of occasional pain and numbness and no 
feeling in the tip of the tongue.  He also included an 
authorization for release of information for the Swedish 
Hospital.  The RO wrote to the Swedish Hospital the same 
month, requesting treatment records the facility had "since 
June 1976."  

In August 1977, the RO wrote to the veteran and informed him 
that the Swedish Hospital did not have any records for the 
veteran since December 5, 1966.  The veteran was informed 
that it was necessary for him to submit current medical 
evidence of treatment for his disabilities and that if no 
evidence was received within one year from the date of the 
letter, no benefits would be payable on the basis of the 
pending claim.  

In August 1977, the veteran's representative informed the RO 
that it was in error by requesting records from the Swedish 
Hospital from 1976 on and that records should be requested 
for the period from 1967 on.  The same month, the RO 
requested records from the hospital dated from January 1967 
to the present.  Communication received from the Swedish 
Hospital in September 1977 was in the form of an abstract of 
the medical record indicating that the veteran was 
hospitalized at that facility for two days in December 1966 
after a motor vehicle accident.  The diagnoses were 
laceration and fracture of the nose, lacerations of the chin, 
lower lip and tongue and multiple contusions and abrasions.  
It was reported that the veteran was having difficulty 
talking due to a lacerated tongue.

In May 1984, the veteran submitted a statement wherein he 
reported that he was involved in a motor vehicle accident in 
October 1965 during active duty and as a result of the 
accident, he had upper and lower back pains and leg pain.  He 
also reported that he had permanent back stress.  

On a VA examination in June 1984, the veteran complained of 
pain almost every day with radiation up and down the back but 
not into the legs.  He reported that he frequently missed 
work due to increasing back pain.  Physical examination of 
the back revealed a full range of motion with some pain on 
hyperextension and lateral bending in either direction.  
Straight leg raising was negative and there were good distal 
motor and sensory functions.  The pertinent diagnosis was 
chronic lumbosacral sprain.  A June 1984 x-ray of the 
lumbosacral spine was interpreted as showing a normal 
lumbosacral spine.  

A June 1984 statement from a private physician referred to 
back symptomatology the veteran was experiencing.  It was 
reported that examination conducted in May 1984 revealed some 
loss of flexion of the spine.  The veteran was able to flex 
to within 24 centimeters of the floor.  Straight leg raising 
was 75 degrees bilaterally and reflexes were normal.  There 
was some paravertebral spasm in the lumbar region.  It was 
noted that subsequent treatment was rendered in May 1984.  
The veteran was complaining of pain and also complained of 
muscle spasm in the paravertebral groups.  

By decision dated in August 1984, the RO denied an increased 
(compensable) rating for the service-connected back 
disability.  The veteran was informed of the decision and of 
his procedural and appellate rights the same month.  He did 
not contest the rating decision.  

In January 1992, the veteran submitted a statement which, in 
pertinent part, requested an increased rating for his back 
disability.  In March 1992, the RO denied the claim for an 
increased rating for the back as the veteran failed to report 
for a scheduled VA examination.  He was informed of the 
rating decision and of his procedural and appellate rights 
the same month and he did not contest this rating decision.  

On October 19, 1994, records from the Swedish Hospital were 
associated with the claims file.  The records show the 
veteran was involved in a motor vehicle accident in December 
1966.  The pertinent diagnosis was laceration of the tongue.  

On October 25, 1994, a statement from the veteran's 
representative was received which requested, in pertinent 
part, "service connection for [the veteran's] tongue."  
Included with the correspondence are records from the Swedish 
Hospital that showed the veteran was involved in a motor 
vehicle accident in December 1966.  The pertinent diagnosis 
was laceration of the tongue.  

In an October 1994 private examination of the tongue the 
examiner said the veteran had complained of numbness of the 
anterior two-thirds of the tongue since the day of the injury 
in 1966.  He did not bite the tongue and had never burnt it 
but complained of occasional drooling.  The examination found 
normal tongue movement but the numbness as complained of.  
The impression was that the veteran had numbness over the 
entire anterior two-thirds of the tongue bilaterally with no 
recommendation for ant further treatment or surgical therapy.

A VA examiner of the tongue in December 1994 reported that 
the veteran had good elocution and no evidence of speech 
impediment or significant scars or deformities.  He had a 
moderately active gag reflex.  The pertinent impressions were 
laceration of the tongue with loss of taste and no speech 
impairment noted.  The veteran told the examiner he had lost 
his sense of taste since the injury and felt there were 
several numb areas of his tongue.  The examiner indicated 
that he ate without difficulty and amply and that he said he 
would occasionally slur his words.  

The report of a private X-ray examination of the veteran's 
lumbar spine dated in January 1995 was associated with the 
claims file the same month.  It was reported the examination 
was to evaluate a congenital deformity.  The impression from 
the examination was transitional vertebral body with early 
osteophytic changes, no significant disc space narrowing, and 
no apparent pars interarticularis defect of neural arch 
defect.  

A statement from C. N., M.D., dated in February 1995 is of 
record.  The physician reported that examination of the 
veteran's back revealed lumbar lordosis with tender lumbar 
interspinal ligaments and spines on posterior palpation.  The 
range of motion was 45 degrees of flexion, 10 degrees of 
extension associated with paraspinal spasm and hypomobility 
and end range of motion discomfort.  X-rays of the lumbar 
spine were referenced as revealing no congenital or acute 
bony changes.  The pertinent impression was chronic lumbar 
strain/sprain.  

A VA spine examination was conducted in April 1995.  The 
veteran complained of chronic low back pain.  He reported he 
had not worked for 12 years mostly due to the back pain.  He 
indicated that the pain in his back was relatively constant 
and aggravated by activities.  Physical examination of the 
back revealed normal motion.  There was full flexion and 
extension.  Straight leg raising was negative and the 
reflexes were intact.  The pertinent impression was chronic 
low back pain.  It was noted the veteran might have a 
congenital defect of the lower back.  X-rays of the lumbar 
spine revealed five lumbar type vertebral bodies, with a 
transitional lumbosacral vertebral body.  There was no 
evidence of acute fracture or malalignment.  Mild 
degenerative disk disease was present throughout the lumbar 
spine as well as mild diffuse osteopenia.  

In May 1995, the RO granted a 10 percent evaluation under 
Diagnostic Code 5295 for residuals of an injury to the lumbar 
spine and a 10 percent evaluation under Diagnostic Code 8212 
for residuals of a laceration of the tongue.  The RO assigned 
an effective date of October 19, 1994 for the increased 
ratings.  At the same time, the RO denied earlier effective 
dates for the grants of the increased ratings.  The RO 
determined the effective date for the increase was the date 
of receipt of claim in 1994.  

The transcript of a July 1996 RO hearing is of record.  The 
veteran testified that he injured his back during an in-
service motor vehicle accident and since the time of the 
original accident, his back had increased in symptomatology.  
He reported that he experienced stiffness and back pain in 
the morning making it hard to get up.  The pain was described 
as level and continuous.  He testified that he did not do 
anything during the day and that he was unable to walk any 
distances.  At home, he did not do any lifting and performed 
only light housework.  He reported that he was unable to mow 
his yard due to his back and his arm.  He indicated that the 
back pain would occasionally "wander" to the side.  He 
denied numbness and tingling.  Extra strength aspirin 
somewhat relieved his pain.  He was not awakened at night due 
to back pain.  

With regard to his effective date claims, the veteran 
testified that he believed he was entitled to an effective 
date of January 7, 1976, the date when he filed his original 
claim for disability.  He was of the opinion this was the 
correct effective date as he had always had the same 
symptomatology since the time of the original in-service 
accident.  He testified that he informed a doctor in 1976 
that the tip of his tongue was numb and this might have been 
misinterpreted as the top of his tongue being numb.  

The report of a May 1984 private medical examination of the 
veteran's back was received at the RO in January 1997.  The 
veteran reported that he injured his back at work in May 
1984.  Pertinent past history noted was a motor vehicle 
accident in 1965 that resulted in pain in the lumbar and 
dorsal areas.  The veteran reported that he had had pain and 
stiffness in his back in 1983.  It was the examiner's opinion 
that the veteran did not sustain a serious injury at work.  
He further opined that the back pain was due to strain 
symptoms associated with janitorial work.  

The transcript of a January 1997 RO hearing is of record.  At 
the time of the examination, the veteran testified that he 
was unable to bend over and touch his toes.  He reported that 
when his back hurt, he would take aspirin, usually six to 
seven tables per day.  He indicated that the back pain was 
present most of the time.  He was not receiving treatment for 
his back because he was informed that it was a permanent 
injury.  He indicated that his back did not tingle or go numb 
while sitting.  He testified that the back pain would radiate 
down into his hip on the left.  He reported that when he 
filed his original claim for his tongue disability in March 
of 1976, he was unable to express himself as well as he was 
at the time of the hearing due to psychiatric problems 
including PTSD from an in-service motor vehicle accident.  He 
thought he was unemployable due to his back disability and 
his education level.  

A VA spine examination was conducted in April 1997.  The 
veteran reported that he experienced pain primarily in the 
lumbar spine region with occasional radiation to the left hip 
region.  Physical examination revealed that posture and gait 
appeared to be normal.  The range of motion of the lumbar 
spine was "very much diminished."  Forward flexion was 
possible to 70 degrees but from 65 degrees on discomfort was 
objectively noted in both passive and active movements.  
Passive flexion was not possible beyond 70 degrees.  Backward 
extension was possible to 30 degrees, lateral flexion to the 
right and left was 35 degrees.  Straight leg raising was 50 
degrees on the right side and 50 degrees on the left side, 
beyond which they cannot be raised any more.  Motor systems, 
sensory systems and deep tendon reflexes were all normal.  
The impression was low back pain in the lumbar spine.  The 
examiner opined that there was no gross evidence of residuals 
of a high degree at the time of the examination.  There was 
some spasm of the lumbar muscles on both sides.  There was 
loss of motion as well as painful motion.  There was no 
radiation of the pain to the lower extremities in any 
direction except toward the hip.  There was no involvement of 
the organic reflexes either for bladder, urination or 
defecation.  Lumbar spine X-rays were referenced as revealing 
mild degenerative joint disease.  The diagnosis was 
Electromyograph (EMG) non-conclusive for radiculopathy and 
which revealed no electro-physiological findings.  The pain 
was determined to be mechanical in nature, on a more probable 
than not basis.  Private treatment records associated with 
the claims file in October 1997 were pertinently 
unremarkable.  


Criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999). 

The evaluation of the severity of disability is to be based 
on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Recently enacted legislation spells out VA's duty to provide 
notice to claimants and assist them with the development of 
their claims.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  In this case the RO 
complied with the act by informing the veteran of the 
evidence needed to substantiate his claims.  Such notice was 
provided in the statement of the case and supplemental 
statement of the case, which informed him of the evidence 
needed for a higher evaluation.  He was also informed of the 
evidence that had been obtained.  The RO has sought all 
reported current treatment records, and has afforded the 
veteran an examination for his disability.

The veteran's back disability has been evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5295, which provides a 0 
percent rating for slight subjective symptoms only and a 10 
percent rating for characteristic pain on motion.  A 20 
percent evaluation is provided when there is lumbosacral 
strain with muscle spasm on extreme forward bending, 
unilateral loss of lateral spine motion in the standing 
position.  A 40 percent evaluation is provided for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.

The disability can also be evaluated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 10 percent 
evaluation is provided for slight limitation of motion.  A 20 
percent evaluation is provided for moderate limitation of 
motion of the lumbar spine.  The maximum rating of 40 percent 
may be assigned when the limitation of motion is severe.  38 
C.F.R. § 4.71a, Code 5292.

The low back disability could also be evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  A postoperative, cured 
disability may be rated 0 percent and 10 percent if there is 
mild disability.  A 20 percent evaluation requires moderate, 
recurring attacks associated with intervertebral disc 
syndrome.  The next higher rating of 40 percent is provided 
for severe intervertebral disc syndrome, manifested by 
recurring attacks with intermittent relief.  The maximum 60 
percent rating requires pronounced intervertebral disc 
disease with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

The Court has held that, when a diagnostic code provides for 
compensation based on limitation of motion, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 (2000) must also be considered, 
and that examinations upon which the rating decisions are 
based must adequately portray the extent of functional loss 
due to pain "on use or due to flare-ups."  DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

The provisions of 38 C.F.R. § 4.40 provide as follows:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body on normal excursion, strength, 
speed, coordination and endurance. It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements.  
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.

Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

The provisions of 38 C.F.R. § 4.45 provide:

As regards the joints the factors of 
disability reside in reduction of their 
normal excursion of movements in 
different planes.  Inquiry will be 
directed to these considerations: (a) 
less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, and so forth); (b) more movement 
than normal (from flail joint, 
resections, nonunion of fracture, 
relaxation of ligaments, etc.); (c) 
weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, 
divided or lengthened tendons, and so 
forth); (d) excess fatigability; (e) 
incoordination, impaired ability to 
execute skilled movements smoothly; and 
(f) pain on movement, swelling, deformity 
or atrophy of disuse.

Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.


To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disabilities may be assigned.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).

Paralysis of the twelfth (hypoglossal) cranial nerve if 
complete shall be rated 50 percent.  Incomplete paralysis, 
severe shall be rated 30 percent.  Incomplete paralysis, 
moderate shall be rated 10 percent.  Note: Dependent upon 
loss of motor function of tongue.  38 C.F.R. § 4.124a, 
Diagnostic Code 8212.

The assignment of effective dates for increased disability 
evaluations is governed by 38 U.S.C.A. § 5110 (West 1991) and 
38 C.F.R. § 3.400 (2000).  The statute provides, in pertinent 
part, that:

(a) Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.

(b)(2) The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  38 U.S.C.A. § 5110 (West 1991).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that 
the effective date of an increase in compensation will be 
determined as follows:

(o)(1)	Except as provided in paragraph 
(o)(2) of this section and § 3.401(b), 
date of receipt of claim or date 
entitlement arose, whichever is later.  

(2)	Disability compensation.  Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.

The Court and the VA General Counsel have interpreted the 
provisions of § 3.400 as meaning that if the increase 
occurred within one year prior to the claim, the increase is 
effective as of the date the increase was "factually 
ascertainable."  If the increase occurred more than one year 
prior to the claim, the increase is effective the date of 
claim.  If the increase occurred after the date of claim, the 
effective date is the date of increase.  38 U.S.C.A. 
5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 
C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98.

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  



Analysis

Increased Rating for Residuals of Lumbar Spine Injury

A rating in excess of 20 percent is not warranted upon 
application of the rating criteria included under Diagnostic 
Code 5295 for evaluation of lumbosacral strain.  There is no 
evidence of record demonstrating that the service-connected 
residuals of the lumbar spine injury resulted in a listing of 
the whole spine to the opposite side.  At the time of the 
April 1997 VA examination, posture was noted to appear 
normal.  There has been no finding of a positive 
Goldthwaite's sign.  While the range of motion of the lumbar 
spine was noted to be very much diminished and occasionally 
painful, the Board finds the disability is not productive of 
marked limitation of forward bending in a standing position.  
The Board places great weight on the examiner's opinion that 
there was no gross evidence of residuals of a high degree at 
the time of the examination.  An April 1997 X-ray revealed 
mild degenerative joint disease but there has been no finding 
of a loss of lateral motion or abnormal mobility on forced 
motion.  The Board finds the symptomatology attributable to 
the service-connected residuals of a lumbar spine injury more 
nearly approximates the criteria for a 20 percent evaluation 
which is now in effect under Diagnostic Code 5295.  38 C.F.R. 
§ 4.7.  

The Board finds an increased rating is not warranted under 
Diagnostic Code 5292 based on limitation of motion of the 
lumbar spine.  A 40 percent disability evaluation requires 
severe limitation of motion.  At the time of the most recent 
VA examination conducted in April 1997, the range of motion 
of the lumbar spine was very much diminished but the examiner 
also opined that there was no gross evidence of residuals of 
a high degree.  He was able to forward flex to 65 degrees 
without pain and an additional 5 degrees with pain.  Backward 
extension and lateral flexion was accomplished without pain.  
The Board finds this limitation of forward flexion, without 
restriction of lateral flexion and backward extension, more 
nearly approximates moderate limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.7.  

An increased rating is not warranted when the lumbar spine 
disability evaluated under the criteria included in 
Diagnostic Code 5293.  An evaluation in excess of 20 percent 
under Diagnostic Code 5293, would require that the veteran 
have at a minimum manifestations more nearly approximating 
severe or pronounced intervertebral disc syndrome.  EMG 
testing conducted in April 1997 was non-conclusive for 
radiculopathy without electro-physiological findings.  Other 
findings reported on the April 1997 examination reflect that 
motor and sensory systems were normal.  Given the lack 
abnormal findings, the Board is unable to conclude the 
residuals of the lumbar spine disability would be 
characteristic more than moderate intervertebral disc 
disease, assuming without argument that a rating under this 
alternative is applicable at this time.

The veteran could receive an increased evaluation for 
additional limitation of motion resulting from functional 
impairment.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.40, 4.45.  At the time of the April 1997 VA 
examination, painful motion was objectively noted on forward 
flexion from 65 to 70 degrees.  There have been no reports, 
however, of atrophy or other evidence of disuse of the lumbar 
spine.  Although the veteran has reported that in recent 
years he experienced pain in the lumbar region, the April 
1997 examination report showed only pain in the last five 
degrees of forward flexion.  The veteran has not required any 
recent treatment for pain in his back.  The Board is unable 
to conclude on the basis of this record, that the minimal 
additional loss of motion due to functional impairment 
warrants a rating in excess of 20 percent which is indicative 
of a moderate lumbar spine disability based on limitation of 
motion.  The limitation of motion is a factor in rating 
lumbosacral strain and as a result separate ratings would 
violate the prohibition against pyramiding.  38 C.F.R. 
§ 4.14. 

The Board notes that the veteran's residuals of a lumbar 
spine injury have not rendered his disability picture unusual 
or exceptional in nature so as to markedly interfere with 
employment, and it has not required frequent inpatient care 
as to render impractical the application of regular schedular 
standards, thereby precluding a greater entitlement to an 
evaluation in excess of the currently award 20 percent 
evaluation on an extraschedular basis.  The veteran 
apparently has not worked since the mid 1980's and the 
information regarding his dispute with the former employer in 
1987 psychology report and a 1995 psychiatry report did not 
indicate there were service-connected disability 
manifestations that markedly interfered with employment.  38 
C.F.R. § 3.321(b)(1).

The preponderance of the evidence is against the claim for an 
increase rating for the service-connected residuals of a 
lumbar spine injury.  Thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski.

Analysis

Entitlement to an Effective Date Prior to 
October 19, 1994 for the Grant of 
Increased Ratings for the Lumbar Spine 
and Tongue Disabilities.  

The veteran has argued that he is entitled to an effective 
date of September 7, 1977 for the grant of an increased 
rating for the residuals of a tongue laceration and lumbar 
spine disabilities.  He argues that, due to his inability to 
read and write sufficiently due to mental incapacity, he 
relied on his wives, his representative and VA to handle his 
claim for him.  He alleges that VA failed in its duty to 
assist him at the time he submitted his original application 
for compensation.  He further alleges that the Swedish 
Hospital was at fault in not providing requested medical 
records in time for the September 7, 1977 rating decision.  

There is no provision that would allow for the grant of an 
earlier effective date based on physical and mental 
limitations of the veteran.  38 C.F.R. § 20.301 provides for 
incapacity of an appellant by allowing a fiduciary to file 
the appeal.  It does not toll the finality of the decision.  
The Board notes that the veteran was represented by the 
Disabled American Veterans as of August 1977 as demonstrated 
by correspondence from that entity dated that month.  

The veteran's argument as to the alleged failure of VA's duty 
to assist based on a failure to obtain private medical 
records from the Swedish Hospital is without merit.  In Hayre 
v. West, 188 F.3d 1327 (Fed. Cir. 1999) the Federal Circuit 
held that when there is a breach of the duty to assist in 
which the VA fails to obtain pertinent service medical 
records specifically requested by the claimant and fails to 
provide the claimant with notice explaining the deficiency, 
the claim does not become final for purposes of appeal.  In 
Tetro v. West, 14 Vet. App. 100 (2000), the Court interpreted 
Hayre as holding that "that the failure of VA to fulfill the 
duty to assist by obtaining pertinent VA medical records 
'vitiates the finality of an RO decision for purposes of 
direct appeal.'"  The records the veteran has alleged VA 
failed to obtain were not service medical records or VA 
records.  The holdings of Hayre and Tetro only apply to 
service medical records and VA records.  Additionally, the 
Court has recently held that the failure of the VA to assist 
a claimant with the claim at hand does not generally 
constitute such a grave procedural error as to have tolled 
the finality of a decision.  See generally Simmons v. West, 
14 Vet. App. 84 (2000).

The June 1976 rating decision is final.  The veteran was 
provided notice of the decision July 1, 1976.  The Board 
notes the veteran submitted a statement which was received by 
the RO on July 12, 1977 which listed symptomatology 
attributable to his right wrist, tongue, right knee and lower 
back.  This statement was received more than one year after 
the date of the mailing of notice of the June 1976 rating 
decision.  As an aside, the Board notes the statement does 
not contain any language which could reasonably be construed 
as a disagreement and a desire for appellate review of the 
June 1976 rating decision.  The Board finds the statement 
which was received at the RO in July 1977 did not constitute 
a timely notice of disagreement with the June 1976 rating 
decision.  

The Board does construe the July 1977 statement, in pertinent 
part, as a claim for increase for the lumbar spine and tongue 
disabilities.  However, no evidence of current treatment was 
obtained as a result of inquiries to a private hospital.  The 
veteran and his representative did not identify any other 
records of current treatment as the RO requested and the RO 
took no further action in view of the record of remote 
treatment provided by the private hospital.  In essence, the 
claim was abandoned since no current treatment was identified 
and the disagreement with the RO's development was directed 
to the extent of private hospital records.  The institution 
did not produce any records in responding to the RO's request 
other than those for the 1966 admission.  38 C.F.R. § 3.158.

With regard to the lumbar spine claim, the RO denied an 
increased rating for the back disability in August 1984 and 
the veteran was provided notice of the decision the same 
month.  The veteran did not appeal the August 1984 rating 
decision that became final in August 1985.  In January 1992, 
the veteran claimed entitlement to an increased rating for 
his back disability.  In March 1992, the RO denied the 
increased rating claim.  The veteran was informed of this 
decision via correspondence dated March 25, 1992 and did not 
appeal it.  Based on the above chronology, the Board finds an 
effective date for the grant of an increased rating for the 
back disability could not be assigned prior to March 25, 1992 
as the March 1992 rating decision was not appealed and became 
final.  An effective date may not be granted prior to the 
date of a previous final decision.  See Lalonde v. West, 12 
Vet. App. 377 (1999).  A review of the claims file reveals no 
communication, either formal or informal, from the veteran 
evidencing an intent to apply for an increased rating for his 
low back disability subsequent to March 1992 until October 
1994.  

As noted above, if an increase in disability occurred within 
one year prior to the claim, the increase is effective as of 
the date the increase was "factually ascertainable" within 
that one year period.  Although the statute simply requires 
that the increase be ascertainable the regulation adds the 
adverb "factually," although that is implicit in the 
definition.  Ascertainable (to ascertain) means "to find out 
definitely; learn with certainty or assurance; determine".  
The Random House College Dictionary, 78 (Rev. ed. 1982).  If 
the increase occurred more than one year prior to the claim, 
the increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date of increase.  38 U.S.C.A. 5110(b)(2); Harper, supra; 38 
C.F.R. 3.400 (o)(1)(2) and VAOPGCPREC 12-98.  The Board is 
bound by the precedent opinion of the VA General Counsel.  

Unless there is clear and unmistakable error in a prior 
determination or grave procedural error to render a prior 
determination nonfinal in the absence of clear and 
unmistakable error or to equitably toll the period for filing 
the general framework for effective date determinations 
applies.  Thus absent such circumstances any argument as to 
whether an ascertainable increase in the back disability 
occurred prior to 1994 is superfluous unless there is 
evidence of it within a year of the receipt of claim.  An 
increase was denied most recently in 1992.  The next claim 
for increase was in October 1994 and the RO assigned the 
effective date of October 19, 1994 for the grant of the 
increased rating for the back disability, apparently based on 
medical records received on that date, although they were not 
relevant to an increase.  Any discrepancy in the date 
selected by the RO and the date of receipt of claim later in 
October 1994 is harmless since the effective date for payment 
of compensation is not affected.  Where the law and not the 
evidence is dispositive, the claim shall be denied or the 
appeal terminated because of the absence of legal merits or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 425 (1994).  The Court has specifically held that 
claims for earlier effective dates should be denied on this 
basis.  Shields v. Brown, 8 Vet. App. 346, 351 (1995).  
However, the factual determination is when the increase was 
ascertainable and here it was not shown prior to the date 
selected by the RO, which could reasonably have been 
construed as the date of an informal claim for increase.  

With regard to the earlier effective date claim for increase 
for residuals of a laceration to the tongue, the Board has 
noted the abandoned claim in July 1977.   Furthermore, the 
March 1976 VA examination found an absence of sensation in 
the tip of the tongue but no objective evidence of motor 
function loss.  A review of the May 1995 rating decision 
which granted a 10 percent evaluation for residuals of a 
tongue laceration suggests that the RO based the increase on 
a finding of residual numbness of a larger portion of the 
tongue than previously reported and the complaint of other 
dysfunction that was not objectively shown.  In essence the 
RO felt that there was evidence of moderate, incomplete 
paralysis of the tongue (cranial nerve) under Diagnostic Code 
8212.  The Board notes, however, that loss of taste is 
mentioned but the rating schedule provides a separate 10 
percent evaluation scheme under Diagnostic Code 6276 for 
complete loss of taste if supported by anatomical or 
pathological basis.  This basis for an increase in not 
intertwined and it does not interfere with the evaluation of 
cranial nerve impairment, which is predicated on motor 
function loss.  Further, the RO has not as yet adjudicated a 
claim based on loss of taste.  

The Board finds that an ascertainable increase in 
symptomatology sufficient for a 10 percent evaluation was 
present at the time of the 1994 evaluation.  As the increase 
was not ascertained within a year prior to the 1994 claim for 
increase, the increase is effective the date of claim, which 
the RO has determined was received at the RO on October 19, 
1994.  38 U.S.C.A. 5110(b)(2); 38 C.F.R. 3.400 (o)(1)(2); 
VAOPGCPREC 12-98.  


ORDER

A rating in excess of 20 percent for residuals of a lumbar 
spine injury, is denied.  

An effective date prior to October 19, 1994 for an increased 
rating for residuals of a lumbar spine injury is denied.  

An effective date prior to October 19, 1994 for an increased 
rating for residuals of a laceration of the tongue is denied.  


REMAND

The veteran has claimed entitlement to a rating in excess of 
10 percent for residuals of a tongue laceration.  The last 
supplemental statement of the case pertaining to the issue 
was prepared by the RO in July 1997.  A letter dated in 
October 1997 from D. C. Green, M.D. to the veteran's 
representative has been associated with the claims file 
sometime after the July 1997 supplemental statement of the 
case was prepared.  The October 1997 letter includes 
pertinent evidence pertaining to the veteran's tongue claim.  
This evidence was not considered by the RO, nor has it been 
included in a supplemental statement of the case.  The 
veteran has not waived such consideration.  The case is, 
therefore, being remanded for consideration of the newly 
submitted evidence and the issuance of a supplemental 
statement of the case.  38 C.F.R. §§ 19.31, 20.1304 (2000).

The Board further notes with regard to the increased rating 
claim for the tongue that the last time the disability was 
evaluated by VA for compensation and pension purposes was in 
December 1994.  The Board finds this evaluation too old to 
adequately rate the residuals of the tongue laceration.  The 
Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records as well as adequate VA examinations.  Littke v. 
Derwinski, l Vet. App. 90 (l990).  This duty includes an 
examination by a specialist when needed.  Hyder v. Derwinski, 
l Vet. App. 221 (l99l).  

The veteran has claimed entitlement to TDIU.  A review of the 
claims file reveals that an opinion has not been obtained as 
to his employability.  The Court has held that in the case of 
a claim for total rating based on individual unemployability, 
the duty to assist requires that VA obtain an examination 
which includes an opinion on what effect the appellant's 
service-connected disability has on his ability to work.  38 
U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2000).

In a December 1998 decision, the RO denied service connection 
for eye pain.  The veteran was informed of the denial via 
correspondence from the RO dated in February 1999.  In 
December 1999, the veteran submitted a statement in support 
of his claim which the Board has construed as a notice of 
disagreement with the December 1998 denial of service 
connection for eye pain.  The RO has not provided the veteran 
with a statement of the case on this issue.  When there has 
been an initial RO adjudication of a claim and a notice of 
disagreement as to its denial, the claimant is entitled to a 
statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand. 

Accordingly, the issues of entitlement to service connection 
for a disorder manifested by eye pain, entitlement to a 
rating in excess of 10 percent for residuals 

of a tongue injury, and entitlement to TDIU are REMANDED for 
the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for residuals of 
the tongue injury and for eye pain and 
any records pertinent to the TDIU claim.  
After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
evidence from all sources identified 
whose records have not previously been 
secured.  Regardless of the veteran's 
response, the RO should secure all 
outstanding VA treatment reports. 

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).    

2.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  The veteran should be afforded a VA 
social and industrial survey to assess 
the veteran's employment history and day-
to-day functioning.  A written copy of 
the report should be inserted into the 
claims folder.

4.  The veteran should be afforded an 
appropriate examination to assess the 
impact of his service-connected 
disabilities on his ability to maintain 
gainful employment.  The examiner must be 
provided with the claims file and must 
review the records of prior treatment as 
contained in the claims folder so that 
the evaluation of the service-connected 
disabilities will be a fully informed 
one.  The examiner must express an 
opinion as to the effect that the 
service-connected disabilities have on 
the veteran's ability to obtain and 
maintain gainful employment.  

5.  The veteran should be afforded an 
appropriate examination to determine the 
nature and extent of the service-
connected residuals of a tongue injury.  
The examiner must review the claims file 
in connection the examination.  

6.  The RO must prepare and send the 
veteran and his representative a 
statement of the case on the issue of 
entitlement to service connection for a 
disorder manifested by eye pain.  
Notification should be included advising 
the veteran of the need to file a 
substantive appeal within the requisite 
period of time if he wishes appellate 
review. 

7.  After undertaking any additional 
development deemed to be appropriate, the 
RO should then re-adjudicate the issues 
of entitlement to a rating in excess of 
10 percent for residuals of a tongue 
injury, entitlement to TDIU and, if the 
veteran files a timely substantive 
appeal, entitlement to service connection 
for a disorder manifested by eye pain.  

If any benefit requested for which an appeal has been 
perfected remains denied, the veteran and his representative 
should be furnished a supplemental statement of the case that 
includes all evidence received since the last supplemental 
statement of the case.  The veteran and his representative 
should then be given the opportunity to respond.  The case 
should then be returned to the Board, if otherwise in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark J. Swiatek 
	Acting Member, Board of Veterans' Appeals

 



